Title: 8th.
From: Adams, John Quincy
To: 


       It snow’d all the forenoon; but as the weather kept continually moderating, in the afternoon it began to rain, and before the weather cleared up, the snow was almost gone. I went with Townsend, and drank coffee at Mr. Thompson’s. His son goes to Boston to-morrow. I gave him my letter for Cranch: after we went from there, we called in at Putnam’s lodgings and found Captain Noyes there. Mr. Townsend soon went away. I sat there till after nine o’clock; and heard the doleful story of the Clock upon Mr. Murray’s meeting house, which the other night, kept striking without ceasing almost the whole night; and how it is an indisputable omen, foreboding the death of the Parson, who is very sick.
       Superstition and bigotry, will ever be inseperable compan­ions: and they are always the tyrants of a mean and contracted mind.
      